Bell, Chief Judge.
The defendants Foster, Moses and Taylor were convicted of aggravated sodomy. Held:
1. A rebuttal witness was called to testify whose name was not on the list of witnesses supplied to defendant. The district attorney stated in his place that he was not aware of this witness at the time of furnishing *596defendant with a list of witnesses. This statement authorized the use of the witness under Code § 27-1403. See Yeomans v. State, 229 Ga. 488, 490 (2) (192 SE2d 362).
Submitted February 27, 1978 —
Decided April 5, 1978.
Cain & Cain, William S. Cain, Jr., for appellants.
William J. Smith, District Attorney, J. Gray Conger, Assistant District Attorney, for appellee.
2. The evidence authorized the conviction.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.